DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the
first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 10 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second
paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 10 and 20 recites the limitation "the predetermined cue phrase" in lines 2-3. 
There is insufficient antecedent basis for this limitation in the claim. For example, claim 10 and 20 are dependent on independent claims 1 and 11 respectively. There is no introduction to the element of a predetermined cue phrase. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form
the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-5, 7, 9-15, 17, and 19-20  are rejected under 35 U.S.C. 102(a)(2) as being
anticipated by Payas Gupta (WO 2019/182725 A1) hereinafter Gupta.

Regarding claim 1, teaches a method performed by at least one computer processor executing computer program instructions stored on at least one non-transitory computer-readable medium (Paras. 122 and 124, Functions may be stored as one or more instructions or code on a non-transitory computer-readable or processor-readable storage medium. The steps of a method or algorithm disclosed here may be embodied in a processor- executable software module which may reside on a computer-readable or processor-readable storage medium. A non-transitory computer-readable or processor-readable media includes both computer storage media and tangible storage media that facilitate transfer of a computer program from one place to another. A non-transitory processor-readable storage media may be any available media that may be accessed by a computer; furthermore, The hardware used to implement the various illustrative logics, logical blocks, modules, and circuits described in connection with the aspects disclosed herein may be implemented or performed with a general purpose processor), the method comprising:
receiving, at a correlation module, a first audio signal from a first device, the first device being associated with a first computing device (Para. 58, Upon receiving the authentication request, the authentication server may verify the user issuing the request is indeed the registered user for the corresponding service. The electronic client device used by the user to generate the electronic request may be referred to as a first electronic device. The first electronic device may therefore be the electronic client device (e.g., IoT devices) utilized by the user or the service server associated with the user devices (e.g., the call center server or the backend servers of the IoT devices; furthermore, the first electronic device may record the audio sample as a local audio file then send the audio filed to the authentication server i.e. receives first audio signal, at an authentication server, from a first device associated with first electronic device.));
receiving, at the correlation module, a second audio signal from a second device, the
second device being associated with a second computing device (Para. 58. The authentication server may retrieve a second electronic device ID that is a registered device associated with the user. For example, the second electronic device may be a mobile phone of the user. The second electronic device may act as the representative of the user. At step 204, the authentication server may trigger the recording function on the second electronic devices to record the user's audio commands. The second electronic device (e.g., registered mobile phone of the user) may have an application (e.g., an "authentication" app) installed that may enable the mobile phone to record audio samples and transmit the recorded audio files to the authentication server. Therefore, the authentication server may trigger the recording function on the second electronic device through the installed application. The authentication server may provide the trigger to the application through a REST API or a push request through iQS’s APNS (Apple push notification sendee) message or Android’s GCM (Google cloud messaging)/FCM (Firebase communication messaging) message to capture the user’s audio commands; furthermore, second electronic devices (the second device through the application) may record the audio sample as a local audio file then send the audio file to the authentication server i.e. receives second audio signal, at an authentication server, from a second device associated with second electronic device);
at the correlation module, correlating the first audio signal and the second audio signal to produce correlation output (Para. 63, At step 208, the authentication server may determine a similarity score between the first audio file and the second audio file. The authentication server may compute the similarity score by comparing the two audio files against each other. The authentication server may compute the similarity score using other different methods i.e. at the authentication server, determining similarity of the first and second audio signal to produce similarity score;
determining whether the correlation output satisfies a positive correlation criterion (Para. 64, At step 210, the authentication server may authenticate the user based on the similarity score. Specifically, the authentication server may compare the similarity score with a score threshold (e.g., a predetermined value). If the similarity score satisfies the threshold i.e. if similarity score satisfies a threshold it is a positive correlation criterion);
in response to determining that the correlation output satisfies the positive correlation criterion:
identifying a user associated with the second audio signal (Para. 64, the authentication server may determine the registered mobile phone (e.g., the second device) is within a distance threshold of the device the first device used by the user. Furthermore, the authentication server may determine that the owner of the mobile phone, not some imposter, is present for the issued electronic request, where para. 56 indicates, The authentication request may comprise the user's identifier (ID)); and
automatically authenticating the user associated with the second audio signal with a service via the second computing device (Paras. 65-66, The authentication server may send the authentication result to the service server, such as the call center server or the IoT devices (or backend servers of the IoT devices). Based on the authentication result, the service server may either authorize the services corresponding to the user's electronic request or deny the user's electronic request; furthermore, The authentication process is therefore automatic, seamless and frictionless).

Regarding claim 2, Gupta teaches the method of claim 1 (see claim 1 above), in addition, Gupta teaches wherein automatically authenticating the user comprises:
identifying a user associated with the first audio signal (Para. 56, The voice-controlled intelligent personal assistant may need to authorize the user before performing the task, thus the voice-controlled intelligent personal assistant may send an authentication request regarding the user to the authentication server. For example, upon hearing a predetermined keyword, the voice-controlled intelligent personal assistant may send the authentication request to the authentication server. The authentication request may comprise the user's identifier (ID) i.e. user’s ID gathered from audio signal request from a first device);
determining that the user associated with the first audio signal is authenticated with the service via the first computing device (Para. 56, The IoT devices may need to verify the command is coming from the owner/user before providing the service. For instance, the user may issue a command to the voice-controlled intelligent personal assistant“turn on the microwave oven." The voice-controlled intelligent personal assistant may need to authorize the user before performing the task, thus the voice-controlled intelligent personal assistant may send an authentication request regarding the user to the authentication server i.e. determination is made when verifying command is coming from the wonder/user before providing the service by using the user identifier); and
automatically authenticating the user associated with the second audio signal with the
service via the second computing device (Paras. 64-66, At step 210, the authentication server may authenticate the user based on the similarity score. Specifically, the authentication server may compare the similarity score with a score threshold (e.g., a predetermined value). If the similarity score satisfies the threshold, the authentication server may determine the registered mobile phone (e.g., the second device) is within a distance threshold of the device the first device used bkmy the user where authentication process is therefore automatic, seamless and frictionless).

Regarding claim 3, Gupta teaches the method of claim 2 (see claim 2 above), wherein the user associated with the second audio signal is authenticated with the service via the first computing device using particular credentials (Paras. 57 and 61, The authentication server may leverage such similarity to verify the user's presence at the electronic client device (e.g., the first device) for the issued electronic request. The authentication server may authenticate the user for the request when the authentication server determines that the user is present when the user issues the request by interacting with the first electronic device, where the request is received from another entity i.e. second device with second audio signal as described in para. 57, where a service may be to check his/her bank account balance), and
wherein automatically authenticating the user associated with the second audio signal with the service via the second computing device comprises automatically authenticating the user associated with the second audio signal with the service via the second computing device using the particular credentials (Paras. 65-66, The authentication server may send the authentication result to the service server, such as the call center server or the IoT devices (or backend servers of the IoT devices). Based on the authentication result, the service server may either authorize the services corresponding to the user's electronic request or deny the user's electronic request. The authentication process is therefore automatic, seamless and frictionless). 

Regarding claim 4, Gupta teaches the method of claim 1 (see claim 1 above), wherein correlating the first audio signal and the second audio signal comprises determining whether the first audio signal and the second audio signal both represent speech of a particular person (Para. 63, At step 208, the authentication server may determine a similarity score between the first audio file and the second audio file. The authentication server may compute the similarity score by comparing the two audio files against each other... the authentication server may take the two audio files, when the authentication server receives the audio stream from the two channels, the authentication server may match the individual audio file against a stored voice model for the registered user).

Regarding claim 5, teaches the method of claim 4 (see claim 4 above), wherein correlating the first audio signal and the second audio signal comprises determining whether the first audio signal represents first speech of the particular person at a first time, and determining whether the second audio signal represents the first speech of the particular person at the first time (Para. 63, when the authentication server receives the audio stream from the two channels, the authentication server may match the individual audio file against a stored voice model for the registered user, where the authentication request may comprise the user’s identifier for both devices i.e. first and second audio signal; furthermore, para. 59 indicates the first and second devices may stream the audio sample in real time without saving it locally i.e. real time processing takes into account time from both the first and second audio signal when determining a similarity score corresponding to their respective user identifiers).

Regarding claim 7, teaches the method of claim 1 (see claim 1 above), wherein correlating the first audio signal and the second audio signal comprises comparing at least one feature derived from the first audio signal with at least one feature derived from the second audio signal (Para. 63, At step 208, the authentication server may determine a similarity score between the first audio file and the second audio file… the mobile phone may extract features from the second audio file and send the audio features to the authentication server. The authentication server may compute the similarity score based on comparison of the audio features, similarly, para. 77 discusses the mobile phone may extract features from the audio files and send the audio features to the authentication server. The authentication server may compute the similarity score based on comparison of the audio features i.e. comparison of features extracted from the first and second audio signal). 

Regarding claim 9, teaches the method of claim 1 (see claim 1 above), further comprising:
before receiving the first audio signal, determining that the first audio signal contains speech representing a predetermined cue phrase (Para. 60, When the user is issuing the electronic request via audio commands by calling a call center or speaking to loT devices, the authentication server may activate/trigger the recording function on the second electronic device to record the user's audio commands (or voice commands). In case of an loT device, the recording function may capture the user’s voice commands (or follow up commands) following a trigger phrase used to activate the loT device i.e. trigger phrase is the predetermined cue phrase which is determined before receiving the first audio signal as the recording function is activated following the trigger phrase that is determined); and
in response to determining that the first audio signal contains speech representing the predetermined cue phrase, providing at least part of the first audio signal to the correlation module (Para. 60, As a result, the call center or the loT devices (or the corresponding servers of the loT devices) may receive the user's audio commands and generate a first audio file that is the audio stream or recoding of the user's audio; furthermore, para. 89 indicates Upon hearing or a predetermined keyword, phrase, or the entire sentence of the command, the IoT device sends a request to Alice's phone to stream the audio to the authentication server).

Regarding claim 10, Gupta teaches the method of claim 1 (see claim 1 above), further comprising:
after determining that the first audio signal contains speech representing the predetermined cue phrase, identifying a voiceprint of the user associated with the second audio signal (Para. 56, Upon hearing a predetermined keyword, the voice-controlled intelligent personal assistant may send the authentication request to the authentication server. The authentication request may comprise the user's identifier (ID); furthermore, para. 63 indicates the mobile phone may extract features from the second audio file and send the audio features to the authentication server. The authentication server may compute the similarity score based on comparison of the audio features where the authentication request includes a user identifier); and
correlating the voiceprint with the second audio signal (Para. 63, voice feature is extracted from the second audio signal; therefore, voiceprint is correlated with the second audio signal).

Regarding claim 11, is directed to a system claim corresponding to the method claim presented in claim 1 and is rejected under the same grounds stated above regarding claim 1. 
Additional details about system are given, Embodiments disclosed herein describe systems and methods for a seamless and frictionless authentication of users. The systems and methods authenticate users by capturing audio samples from multiple different sources in real time with at least one of the multiple sources is a trusted device associated with respective users, see para. 25. 

Regarding claim 12, is directed to a system claim corresponding to the method claim presented in claim 2 and is rejected under the same grounds stated above regarding claim 2. 

Regarding claim 13, is directed to a system claim corresponding to the method claim presented in claim 3 and is rejected under the same grounds stated above regarding claim 3. 

Regarding claim 14, is directed to a system claim corresponding to the method claim presented in claim 4 and is rejected under the same grounds stated above regarding claim 4. 

Regarding claim 15, is directed to a system claim corresponding to the method claim presented in claim 5 and is rejected under the same grounds stated above regarding claim 5. 

Regarding claim 17, is directed to a system claim corresponding to the method claim presented in claim 7 and is rejected under the same grounds stated above regarding claim 7. 

Regarding claim 19, is directed to a system claim corresponding to the method claim presented in claim 9 and is rejected under the same grounds stated above regarding claim 9. 

Regarding claim 20, is directed to a system claim corresponding to the method claim presented in claim 10 and is rejected under the same grounds stated above regarding claim 10. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness
rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under
35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta in
view of Terry Nelms (US Pat. No. 10,873,461 B2) hereinafter Nelms.
Regarding claim 6, Gupta teaches the method of claim 1 (see claim 1 above), 
However, Gupta fails to explicitly disclose:
wherein correlating the first audio signal and the second audio signal comprises performing mathematical cross-correlation on the first audio signal and the second audio signal.
In a related field of endeavor (e.g. voiceprint extraction and speaker identification, lines 22-42 on col. 1) Nelms teaches each of the first and second client computers knows only the self-generated plaintext i-vectors. To determine a similarity between i-vectors, a computer may compute a cosine distance between the i-vectors. The i-vectors may be n dimensional feature vectors, see Lines 7-11 on col. 4, i.e. computation of the cosine distance between the i-vectors of the first audio signal and the second audio signal are taken as to generate a similarity score which is a mathematical cross-correlation represented of both signals by the cosine distance computation. Furthermore, the calculations of cosine distances for similarity scores are also merely illustrative and other forms of distance calculations for the similarity scores should also be considered within the scope of the disclosure, such as Euclidean distance, Manhattan distance, and neural network perceptron classification, see lines 20-26 on col. 5.
Modifying Gupta to include the features discloses by Nelms discloses:
wherein correlating the first audio signal and the second audio signal comprises performing mathematical cross-correlation on the first audio signal and the second audio signal (e.g. Gupta’s method now including the feature of wherein correlating the first audio signal and the second audio signal comprises performing a mathematical cross-correlation on the first and second audio signal as represented by the cosine distance as taught by Nelms, see Lines 7-11 on col. 4 and lines 20-26 on col. 5).
It would have been obvious to one of ordinary skill in the art at the time the invention
was filed to apply the teachings of Nelms to the method of Gupta. Doing so would have been
predictable to one of ordinary skill in the art given the similar nature between the two
disclosures, for example extracting features and conducting speaker identification. Further, doing so would have provided the users of Gupta, with the added benefits of preserving privacy of voiceprints, see lines 45-52 on col. 1. For example, each of the first and second client computers knows only the self-generated plaintext i-vectors The i-vectors received from other parties are always encrypted and the similarity calculations are performed without decrypting the encrypted i-vectors. Furthermore, the server 302, may use the similarity score for simply comparing two voiceprints, see lines 13-15 on col. 22. Furthermore, Gupta, discusses that the authentication server may receive encrypted features by mobile devices and may compute similarity scores based on the encrypted domain as it connects where Nelms is incorporated as a reference in its entirety, see para. 77 and 63 of Gupta.

Regarding claim 16, is directed to a system claim corresponding to the method claim presented in claim 6 and is rejected under the same grounds stated above regarding claim 6. 

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta in
view of McLaren et al. (US Pub. No. 2016/0248768 A1) hereinafter McLaren.	
Regarding claim 8, Gupta teaches the method of claim 1 (see claim 1 above), 
However, Gupta fails to explicitly disclose:
wherein correlating the first audio signal and the second audio signal comprises applying a deep neural network to the first audio signal and the second audio signal.
In a related field of endeavor (e.g. speaker identification), McLaren teaches Taking the illustration of FIG. 3 into the more specific context of the example of FIG. 2, the illustrated time slices 310, 312, 314 are provided to the deep neural network 214 and the cepstral feature extraction module 212 so the respective features from each time slice are extracted from the two analysis approaches. Those two different feature sets from the respective time slice are then provided as input to an i-vector extractor, which uses a model to transform the combined feature set into an i-vector consisting of, for example, 400 numbers. The i-vector is then analyzed by the analyzer 128 of FIG. 1 through comparison to the previously extracted and stored i-vectors using known comparison and scoring techniques to determine a statistical match. Because the compared i-vectors includes the described feature sets with both text and speaker depending features, this i-vector comparison and analysis jointly determines a match both for substantive content and for speaker identification, see para. 34. 
Modifying Gupta to include the features disclosed by McLaren discloses:
wherein correlating the first audio signal and the second audio signal comprises applying a deep neural network to the first audio signal and the second audio signal (e.g. Gupta’s method now including the feature wherein the deep neural network is applied to the first and second audio signal as to correlate the signals as taught by McLaren, see para. 34).
It would have been obvious to one of ordinary skill in the art at the time the invention
was filed to apply the teachings of McLaren to the method of Gupta. Doing so would have been
predictable to one of ordinary skill in the art given the similar nature between the two
disclosures, for example extracting features and conducting speaker identification. Further, doing so would have provided the users of Gupta, with the added benefits of confirmation of both the substantive content and the speaker’s identity without performing separate analysis of the speech data as recognized by McLaren, see para. 34. Furthermore, para. 30 indicates that a DNN may be trained to discriminate between different output classes such as senones, speakers, conditions…the features extracted as activations of these nodes lend themselves well to tasks in which phonetic content is beneficial. Furthermore, paras 35-37 indicate advantageous functionalities by such an approach as it is not limited to a single language, distinguishing between recorded and live speech, and flexibility for one device to be responsive to a plurality of commands spoken by an authorized user. 

Regarding claim 18, is directed to a system claim corresponding to the method claim presented in claim 8 and is rejected under the same grounds stated above regarding claim 8. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s
disclosure.
Garner, IV et al. (US Pat. No. 10,979,423 B1) teaches systems and techniques for bi
directional voice authentication are described herein. A first audio segment and a first description of the first audio segment may be received. An authentication token may be created using the first audio segment and the first description. An authentication request may be received from the user. The first audio segment may be transmitted to the user. A second description of the first audio segment may be received from a device of the user in response to the transmission of the first audio segment. The second description may be compared to the first description. The authentication token may be selected based on the comparison. The authentication token may be transmitted to the device. Requests of the user for secure information may be authenticated using the authentication token for a duration of an interaction session between the user and the device, see abstract.

Johnsgard et al. (US Pat. No. 9,444,816 B2) teaches an apparatus, system, and method
to continuously authenticate a user of a mobile device. The mobile device includes a user interface, a transceiver, a microphone, and processor. The processor continuously samples a user's voice from the microphone during a call by obtaining voice snippets on a pre-defined periodic basis or on a random basis. The processor further compares the sampled voice from the microphone to a stored voice to authenticate a valid user, wherein if the sampled voice matches the stored voice for a valid user, functionality of the mobile device continues. On the other hand, if the sampled voice does not match the stored voice for a valid user, functionality of the mobile device is locked, see abstract

Falkson (US Pub. No. 2018/0201226 A1) teaches A method and system for
authenticating a user of a vehicle are described. In one embodiment, a user profile is associated with a user of a vehicle. The user profile is used to compare a sample of the voice of the user with a database onboard the vehicle as well as a database stored on a network connected server in communication with the vehicle. A user profile may be associated with a number of vehicles. Users may have a number of levels of permissions associated with a number of different vehicles. A user may be enabled to access a number of vehicle features by providing a voice sample via microphones in and around the vehicle. A voiceprint associated with the user may be improved based upon audio collected by microphones in and around the vehicle, see abstract.



Koishida (US 2018/0233142 A1) teaches an intelligent assistant records speech spoken
by a first user and determines a self-selection score for the first user. The intelligent assistant sends the self-selection score to another intelligent assistant, and receives a remote-selection score for the first user from the other intelligent assistant. The intelligent assistant compares the self-selection score to the remote-selection score. If the self-selection score is greater than the remote-selection score, the intelligent assistant responds to the first user and blocks subsequent responses to all other users until a disengagement metric of the first user exceeds a blocking threshold. If the self-selection score is less than the remote-selection score, the intelligent assistant does not respond to the first user, see abstract.

Wayne (US 9928839 B1) teaches Methods and systems for authenticating a user are
described. In some embodiments, a one-time token and a recording of the one-time token is read aloud by the user. The voice characteristics derived from the recording of the one-time token are compared with voice characteristics derived from samples of the user's voice. The user may be authenticated when the one-time token is verified and when a match of the voice characteristics derived from the recording of the one-time token and the voice characteristics derived from the samples of the user's voice meet or exceed a threshold, see abstract. 

Kao (US 2019/0289000 A1) teaches a computer-implemented method is described for
authenticating an identity of a user requesting execution of a computerized transaction via a first client computing device. The first device and a second client computing device in proximity each execute applications for communicating with a server. The first and second devices contemporaneously capture voice sequences including at least one audible sound vocalized by the user, and a timestamp indicating when the sound is captured. The identity of the user is validated based upon a determination that the user vocalized the pass phrase, and a difference between the first timestamp and the second timestamp is below a predetermined threshold. The first device executes a computerized transaction with the server computing device upon receiving validation of the identity of the user, see abstract.

Any inquiry concerning this communication or earlier communications from the
examiner should be directed to JONATHAN E AMAYA HERNANDEZ whose telephone number is (571)272-2484. The examiner can normally be reached Monday - Friday 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on 571-272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.E.A./             Examiner, Art Unit 2655                                                                                                                                                                                           
/ANDREW C FLANDERS/             Supervisory Patent Examiner, Art Unit 2655